Appeal by the defendant from a judgment of the Supreme Court, Queens County (Bianchi, J.), rendered January 3, 1985, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The sole issue raised by the defendant on this appeal concerns the sufficiency of the factual recitation in his plea of guilty. The defendant failed to preserve this claim for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Moore, 91 AD2d 1050).
In any event, the defendant’s contention is meritless. The actions admitted in the guilty plea were more than adequate to support the conviction. The defendant admitted, in his own words, that he sold a plastic bag containing $25 worth of *840cocaine to an undercover police officer. Thus, the defendant’s own recital of the circumstances of the crime established all the elements of the crime to which he pleaded guilty, and there is no basis to disturb the court’s acceptance of the plea (see, People v Demonde, 111 AD2d 867, 868). Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.